Title: To Thomas Jefferson from N. & J. Van Staphorst & Hubbard, 11 October 1790
From: N. & J. Van Staphorst & Hubbard
To: Jefferson, Thomas



Sir!
Amsterdam 11 October 1790.

We beg leave to introduce to your acquaintance the Bearer Mr. Joseph Ceracchi a Gentleman Native of Rome and an eminent Sculptor, requesting you to render him every Service and Civility in your Power, under our assurance of his being well worthy of them, and that you will thereby particularly oblige those who on similar and all other occasions are with great Regard & Respect Sir! your most obedt. humble Servts.,

N. & J. Van Staphorst & Hubbard

